          Case 1:19-cr-00514-JPO Document 28 Filed 03/13/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                        March 13, 2020

BY ECF

The Honorable Paul J. Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Antonio Mora et al., 19 Cr. 514 (PJO)

Dear Judge Oetken:

       On March 13, 2020, defendant Brian Mora entered a guilty plea before U.S. Magistrate
Judge Ona T. Wang. The Government will transmit the plea paperwork to the Court promptly.

        With respect to defendant Antonio Mora, the Government’s response to his pretrial motion
is due on March 16, 2020. The parties are in plea discussions, however, and because of
coronavirus, the BOP has limited visitation with prisoners. The Government therefore writes with
defense counsel’s consent to request a 45-day adjournment of the Government’s response deadline,
and to adjourn the upcoming March 23, 2020 conference by a similar amount of time.



                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for
                                                   the Southern District of New York


                                               By: _____/s/ Danielle R. Sassoon_______
                                                   Danielle R. Sassoon
                                                   Assistant United States Attorney
                                                   (212) 637-1115


cc: defense counsel (via ECF)
